Order entered February 10, 2022




                                      In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-21-00795-CV

      IN RE THE COMMITMENT OF WILLIARD JOEL ROBINSON

               On Appeal from the Criminal District Court No. 6
                            Dallas County, Texas
                     Trial Court Cause No. CV-2070008

                                     ORDER

      Before the Court is the State’s February 8, 2022 first unopposed motion for

extension of time to file its brief. The brief, however, has since been timely filed.

Accordingly, we DENY the motion as moot.


                                             /s/    KEN MOLBERG
                                                    JUSTICE